Title: From John Adams to Isaac Smith Sr., 12 March 1786
From: Adams, John
To: Smith, Isaac Sr.


     
      Sir
      Grosvenor Square March 12. 1786
     
     The Terror in the Minds of our Sailors, of the Barbary Rovers, is an immense Loss to our Country, in Insurance, and in Trade with Italy, Spain, Portugal France England Holland: indeed with all Parts of the World. The Question is whether it is better Policy to fight them or treat with them. To fight, with a possibility of any effectual Success will cost us a Million sterling a Year. To treat will cost Us two hundred Thousand Pounds, the Interest of which is Twelve Thousands a Year. Any moderate Arithmetician may decide the Question. But where can We get the Money? in Holland, if you will make Provision for paying the Interest. But while We are limited to a twelfth Part of the Sum which will probably be necessary, We can have no hopes of Success.—
     Agents are gone to Algiers and Morocco, but as they are limited to so small a sum, there is no Prospect of Success.
     My best Respects to Mrs Smith and the / Family. With great Regard / I am your, most obedient
     
      John Adams
     
    